EX-10.72.01 AGREEMENT FOR SALE OF REAL ESTATE BETWEEN VENTAS REALTY, LIMITED PARTNERSHIP AND EMERITUS CORPORATION RELATING TO THE PROPERTY COMMONLY KNOWN AS ATHERTON COURT ALZHEIMER’S RESIDENCE AGREEMENT FOR SALE OF REAL ESTATE This AGREEMENT FOR SALE OF REAL ESTATE (“Agreement”) is made as of July25, 2008 by and between VENTAS REALTY, LIMITED PARTNERSHIP,a Delaware limited partnership (“Seller”), and EMERITUS CORPORATION, a Washington corporation (“Purchaser”). 1.Purchase and Sale.Seller agrees to sell, and Purchaser agrees to purchase from Seller, the Property, as hereinafter defined, for the Purchase Price, as hereinafter defined, and subject to the terms and conditions set forth in this Agreement. 2.Purchase Price.The purchase price (the “Purchase Price”) for the Property shall be Six Million Four Hundred Thirty Two Thousand Dollars 3.Property.“Property” means (a) the land described on Exhibit
